DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to claims 1, 2, 4-11, 13-20 have been considered but are moot in view of the new ground(s) of rejection.

Regarding claim 1, applicant argues that Wang fails to teach “obtaining a sequence parameter set (SPS) included in an SPS NAL unit obtained from the coded video sequence, wherein the SPS NAL unit is referenced by the PPS NAL unit.”
	However, reading the claims in the broadest reasonable sense, the examiner respectfully disagrees. As taught by Wang in the Table under ¶0015, PPS NAL unit contains its corresponding SPS ID to which it belongs to, thus the SPS NAL unit is referenced by the PPS NAL unit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 10, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Wang”) (U.S. PG Publication No. 2006/0050793) in view of Rusert (U.S. PG Publication No. 2015/0078455).

In regards to claim 1, Wang teaches a method of decoding an encoded video bitstream using at least one processor (See FIG. 4-7), the method comprising: 
	obtaining a coded video sequence from the encoded video bitstream (See ¶0054 and FIG. 4-7); 
	obtaining a picture unit from the coded video sequence (See ¶0054 wherein picture units such as, for example, pictures, slices and macroblocks are taught); 
	obtaining a picture header (PH) network abstraction layer (NAL) unit included in the picture unit (See ¶0053); 
	obtaining at least one coded slice NAL unit corresponding to the PH NAL unit (See ¶0053); 
	obtaining a picture parameter set (PPS) included in a PPS NAL unit from the coded video sequence (See the Table under ¶0015 wherein the picture parameter set NAL unit contains the picture parameter set it belongs to through identification [the PPS itself of course containing its corresponding NAL unit through the “NAL unit plus parameter set bitstream structure also described in at least ¶0015], as also described in ¶0017), wherein the PPS NAL unit is referenced by the PH NAL unit and the coded slice NAL (See the Table under  ¶0046 wherein the picture header NAL unit contains the picture parameter set ID it belongs to, additionally see wherein the slice NAL unit contains the slice header which itself contains the picture parameter set ID to which it belongs to);
	obtaining a sequence parameter set (SPS) included in an SPS NAL unit obtained from the coded video sequence (See the Table under ¶0015 which describes the sequence parameter set NAL unit which includes at least the sequence parameter set ID to which it belongs to), wherein the SPS NAL unit 
	decoding a coded picture based on the PH NAL unit (See ¶0054 in view of FIG. 4), the at least one coded slice NAL unit (See ¶0053), the PPS NAL unit (See ¶0053-0054 in view of 0058), and the SPS NAL unit (See ¶0053-0054 in view of 0058); and 
	outputting the decoded picture (See ¶0054), 
	wherein the SPS NAL unit is available to the at least one processor before the PPS NAL unit (See ¶0013 and 0047-0054 wherein, for example, the sequence header is already contained within the sequence parameter set and so is not needed to be present in every single picture as a sequence parameters must be set before all the picture parameters are set [since a sequence comprises a set of pictures, just as a picture comprises a set of slices, and thus the information for the whole must be received before information for the individuals within the whole), and 
	wherein the PPS NAL unit is available to the at least one processor before the PH NAL unit and the at least one coded slice NAL unit (See ¶0013 and 0053-0054 wherein the SPS and PPS NAL units are sent well ahead of other NAL units, this is because the sequence parameters and picture parameters are needed before, for example, slice parameters can even be considered).
	Wang, however, fails to explicitly teach wherein a layer identifier of the PPS NAL unit is greater than a layer identifier of the SPS NAL unit.
	In a similar endeavor Rusert teaches wherein a layer identifier of the PPS NAL unit is greater than a layer identifier of the SPS NAL unit (See ¶0066 and 0057 wherein parameter sets may have a range of values for layer identifiers [layer ID] or even all values of layer identifiers within a multi-layer video stream, this includes PPS NAL units as described in ¶0063 and FIG. 6 wherein they may contain one or more layer IDs, as such it is obvious to one of ordinary skill in the art that at least one layer ID of a PPS NAL unit would have a layer ID higher than that of at least one layer ID of an SPS NAL unit, especially 
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Rusert into Wang because it allows for the use of a multi-layer video representation with the increased efficiency of NAL units across layers as described in at least ¶0074, thus leading to an improved system.

In regards to claim 5, Wang teaches the method of claim 1, wherein the PH NAL unit, the at least one coded slice NAL unit, and the PPS NAL unit are included in a single access unit (See ¶0047-0053 wherein the header, PPS and slice NAL units may be used together).

In regards to claim 10, the claim is rejected under the same basis as claim 1 by Wang in view of Rusert, wherein the memory and processor are taught as seen in ¶0055-0057. 

In regards to claim 14, the claim is rejected under the same basis as claim 5 by Wang in view of Rusert. 

In regards to claim 19, the claim is rejected under the same basis as claim 19 by Wang in view of Rusert, wherein the non-transitory computer-readable medium is taught as seen in ¶0057. 

Claims 2, 4, 11, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Wang”) (U.S. PG Publication No. 2006/0050793) in view of Rusert (U.S. PG Publication No. 2015/0078455) and He et al. (“He”) (U.S. PG Publication No. 2015/0103886).

In regards to claim 2, Wang fails to teach the method of claim 1, wherein a temporal identifier of the SPS NAL unit is equal to zero.
	In a similar endeavor He teaches wherein a temporal identifier of the SPS NAL unit is equal to zero (See ¶0051-0058 and 0133).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of He into Wang because it allows for the system to determine whether the NAL unit includes an active parameter set for a current layer as described in ¶0003 and thus provides for a substantially higher coding efficiency as described in ¶0002.

In regards to claim 4, Wang fails to teach the method of claim 1, wherein a layer identifier of the at least one coded slice NAL unit is greater than or equal to a layer identifier of the PPS NAL unit.
	In a similar endeavor He teaches wherein a layer identifier of the at least one coded slice NAL unit is greater than or equal to a layer identifier of the PPS NAL unit (See ¶0051-0058 and 0133 wherein for example they may be equal).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of He into Wang because it allows for the system to determine whether the NAL unit includes an active parameter set for a current layer as described in ¶0003 and thus provides for a substantially higher coding efficiency as described in ¶0002.

In regards to claims 11 and 13, the claims are rejected under the same basis as claims 2 and 4, respectively, by Wang in view of Rusert and He. 

In regards to claim 20, the claim is rejected under the same basis as claim 2 by Wang in view of Rusert and He. 

Claims 6-9 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Wang”) (U.S. PG Publication No. 2006/0050793) in view of Rusert (U.S. PG Publication No. 2015/0078455) and Choi et al. (“Choi”) (U.S. PG Publication No. 2016/0269740).

In regards to claim 6, Wang fails to teach the method of claim 1, wherein the coded video sequence further comprises a step-wise temporal sublayer access (STSA) NAL unit corresponding to an STSA picture, and wherein the STSA NAL unit is not located between the PPS NAL unit and the at least one coded slice NAL unit.
	In a similar endeavor Choi teaches wherein the coded video sequence further comprises a step-wise temporal sublayer access (STSA) NAL unit corresponding to an STSA picture (See ¶0066 and 0072 the NAL unit of an STSA picture is part of VCL NAL data as it is used to switch between temporal sublayers), and wherein the STSA NAL unit is not located between the PPS NAL unit and the at least one coded slice NAL unit (See ¶0299 in view of FIG. 4C wherein the VPS NAL units may signal layer identifier data and layer information through VPS NAL units and thus are not located between PPS and slice NALs).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Choi into Wang because it allows for the switching of layers in multilayer video sequences, of which allows for the provision of content either in base form or higher-quality forms through the use of enhancement layers, thus providing adaptability and improved efficiency for encoding systems.

In regards to claim 7, Wang fails to teach the method of claim 6, wherein the PH NAL unit, the at least one coded slice NAL unit, the PPS NAL unit, and the STSA NAL unit are included in a single access unit.

	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Choi into Wang because it allows for the switching of layers in multilayer video sequences, of which allows for the provision of content either in base form or higher-quality forms through the use of enhancement layers, thus providing adaptability and improved efficiency for encoding systems.

In regards to claim 8, Wang fails to teach the method of claim 6, wherein a temporal identifier of the PPS NAL unit is equal to a temporal identifier of the STSA NAL unit.
	In a similar endeavor Choi teaches wherein a temporal identifier of the PPS NAL unit is equal to a temporal identifier of the STSA NAL unit (See ¶0072 wherein STSA pictures may be used to switch between temporal sublayers and thus would provide an equal temporal identifier to PPS NAL units across layers of that specific temporal STSA picture).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Choi into Wang because it allows for the switching of layers in multilayer video sequences, of which allows for the provision of content either in base form or higher-quality forms through the use of enhancement layers, thus providing adaptability and improved efficiency for encoding systems.

In regards to claim 9, Wang fails to teach the method of claim 6, wherein a picture order count (POC) of the PPS NAL unit is greater than or equal to a POC of the STSA NAL unit.

	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Choi into Wang because it allows for the switching of layers in multilayer video sequences, of which allows for the provision of content either in base form or higher-quality forms through the use of enhancement layers, thus providing adaptability and improved efficiency for encoding systems.

In regards to claim 15-18, the claims are rejected under the same basis as claims 6-9, respectively, by Wang in view of Rusert and Choi. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sjöberg et al. (“Sjo”) (“Overview of HEVC High-Level Syntax and Reference Picture Management”, IEEE Transactions on Circuits and Systems for Video Technology, Vol. 22, No. 12, December 2012) as it teaches as seen in FIG. 3 the references made by the Slice Header to the PPS and from the PPS to the SPS, as well as their related IDs.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO . NAVAS JR
Primary Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483